
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1343
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 6, 2011
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To return unused or reclaimed funds made
		  available for broadband awards in the American Recovery and Reinvestment Act of
		  2009 to the Treasury of the United States.
	
	
		1.Accountability for broadband
			 stimulus funds
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Administrator of the Rural Utilities Service or the
			 Assistant Secretary of Commerce for Communications and Information shall take
			 prompt and appropriate action to terminate for cause any award made under the
			 Broadband Initiatives Program or the Broadband Technology Opportunities
			 Program, respectively, established pursuant to the American Recovery and
			 Reinvestment Act of 2009, if the Administrator or Assistant Secretary
			 determines that cause exists to terminate the award. Such cause may include an
			 insufficient level of performance, wasteful spending, or fraudulent
			 spending.
			(b)Deobligation and
			 return of funds to Treasury
				(1)DeobligationUpon terminating an award under subsection
			 (a), the Administrator or the Assistant Secretary shall immediately deobligate
			 an amount equivalent to such award, less allowable costs, to the extent funds
			 with respect to such award are available in the account relating to the
			 Broadband Initiatives Program or the Broadband Technology Opportunities
			 Program, respectively. If the Administrator or the Assistant Secretary
			 subsequently recovers any additional amounts from such award, the Administrator
			 or the Assistant Secretary shall deobligate such additional amounts immediately
			 upon receipt.
				(2)Return to
			 TreasuryNot later than 30
			 days after deobligating an amount under paragraph (1), the Administrator or the
			 Assistant Secretary shall, without exception, return such amount to the general
			 fund of the Treasury of the United States.
				(3)No expenditures
			 during termination processThe Administrator or the Assistant
			 Secretary shall promptly pursue available corrective measures to ensure that
			 funds received through an award terminated under subsection (a) are not
			 expended during the termination process.
				(4)Accounting by
			 award recipientThe Administrator or the Assistant Secretary
			 shall direct the recipient of an award terminated under subsection (a) to
			 provide to the Administrator or the Assistant Secretary a complete and accurate
			 accounting, which may include an independent accounting, for any award funds
			 that, as of the date of termination, the recipient has received but has not
			 expended on allowable costs.
				2.Disposition of
			 unused fundsThe Administrator
			 of the Rural Utilities Service or the Assistant Secretary of Commerce for
			 Communications and Information shall return to the general fund of the Treasury
			 of the United States an amount equivalent to any award, less allowable costs,
			 made under the Broadband Initiatives Program or the Broadband Technology
			 Opportunities Program, respectively, established pursuant to the American
			 Recovery and Reinvestment Act of 2009, if such award has been returned to the
			 Administrator or Assistant Secretary or disclaimed by the award recipient at
			 any time after the date of enactment of such Act.
		3.Oversight and
			 reporting requirements
			(a)Action on
			 information from OIG or GAOIf the Administrator of the Rural Utilities
			 Service or the Assistant Secretary of Commerce for Communications and
			 Information receives information from an official described in subsection (b)
			 with respect to an award made under the Broadband Initiatives Program or the
			 Broadband Technology Opportunities Program, respectively, established pursuant
			 to the American Recovery and Reinvestment Act of 2009, and such information
			 pertains to material noncompliance with the award terms or provisions or
			 improper usage of award funds, the Administrator or the Assistant Secretary
			 shall—
				(1)immediately review
			 such information; and
				(2)not later than 30 days after receiving such
			 information, determine whether cause exists to terminate such award under
			 section 1(a), unless the official who provided such information recommends that
			 the Administrator or the Assistant Secretary limit or not make such a
			 determination.
				(b)Officials
			 describedThe officials
			 described in this subsection are the following:
				(1)With respect to the Broadband Initiatives
			 Program, the Inspector General of the Department of Agriculture.
				(2)With respect to
			 the Broadband Technology Opportunities Program, the Inspector General of the
			 Department of Commerce.
				(3)The Comptroller
			 General of the United States.
				(c)Congressional
			 notification
				(1)In
			 generalNot later than 3 days after making a determination
			 described in subsection (a)(2), the Administrator or the Assistant Secretary
			 shall provide a notification of such determination to—
					(A)the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture of
			 the Senate or the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate, respectively; and
					(B)the official who
			 provided the information described in subsection (a).
					(2)Contents of
			 notificationThe notification required by paragraph (1) shall
			 include an explanation of—
					(A)the determination
			 described in subsection (a)(2); and
					(B)any action taken
			 as a result of the determination or why no action was necessary.
					(3)Confidential
			 notification under certain circumstancesIn the case of a determination by the
			 Administrator or the Assistant Secretary under subsection (a)(2) that cause
			 does not exist to terminate the award, the Administrator or the Assistant
			 Secretary may make the congressional notification required by paragraph (1)(A)
			 on a confidential basis, if the Administrator or the Assistant Secretary
			 determines, after consultation with the official who provided the information
			 described in subsection (a), that—
					(A)there is no merit
			 to such information; and
					(B)notification on a
			 public basis would cause irreparable harm to any person the information is
			 regarding.
					4.Conforming
			 amendmentsSection 6001(i)(4)
			 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305(i)(4)) is
			 amended—
			(1)by striking
			 may and inserting shall; and
			(2)by striking
			 , and award these funds competitively to new or existing applicants
			 consistent with this section.
			5.Award
			 definedIn this Act, the term
			 award includes grants and loans.
		
	
		
			Passed the House of
			 Representatives October 5, 2011.
			Karen L. Haas,
			Clerk
		
	
